Case 20-10343-LSS Doc 4415 Filed 05/18/21 Page 1 of 2

FILED

QIMAY 18 AM 9:00

CLERK
US. BANKRUPTCY couR:
DISTRICT OF NFL Ayer

 

Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street

6th Floor

Wilmington, DE 19801

May 14, 2021

Claim +

Dear Justice Silverstein,

| am writing this letter to let you and the court know of the effects that | have lived with since |
being sexually abused by a scout leader at around the age of 10.

This is a very difficult letter to write however, | decided that you and the court need to know
that since 1985-1986 that | have struggled with moderate to severe depression, anxiety, and a
desire not to be alive on this earth (not Suicidal) just wishing that Heavenly Father would
choose to take me off from this earth so | didn’t have to continue to be in pain and feel like
used up trash. | know that everyone that has been abused handies what has happened
differently, this is a summation of what my life has been like.

My education and school work from that point in my life was barely acceptable (C- and lower)
and just enough credits to pass High School and graduate. Whereas before the abuse my
grades were very good to excellent and | enjoyed school. Even after all this | still attempted
post high schoo! education through Utah State University with very disastrous results because
of depression and other related mental health issues and NO degree.

My personal life has been affected quite negatively as well, | am married, however my married
life has been stressful because of the struggle to provide for my family, | have 1 biological son
and 2 step-sons. It has been very hard on my wife and children to move as often as we did.
We desired to have a big family but things didn’t work out that way, in hind site it was a
blessing that we were only able to have 3 children because | struggled to provide a stable and
solid home life. My wife has worked for 18 years of our marriage in order to help provide for the
needs of our family and this has hurt me very deeply that | couldn't let my wife be at home with
our family and just be what she wanted to be which was an at home mom. In 22 years of
marriage we have had to move 13 times as well as | have had to live out of state for weeks and
months at a time several different times for work to be able to provide for my family. Intimacy
within our marriage has also been a problem because of the abuse and the twisted way that
abuse messes with the mind and intimacy within a relationship even when it’s not an intimate
relationship, aka, coworkers, bosses, teachers, friends, other adults, ecclesiastical leaders etc.
etc. even your own family members.

The best work that | have been able to get post attempted college has been as a commercial
vehicle driver and laborer. | have struggled to even trust most of the employers and many
coworkers that | have had with an unrealistic distrust of authority figures and even equals in my
Case 20-10343-LSS Doc 4415 Filed 05/18/21 Page 2 of 2

life going back to what happened to me as a boy at the hands of a supposed trusted !eader. |
have attempted to start and run my own business but due to the mental effects of abuse |
wasn't able to keep my own business running.

| have since learned within the last coupte of years that the perpetrator who abused me has
been in prison for the the abuse of other children as their school teacher, so this person |
believe that the BSA knew was a perpetrator, if not they soon should have.

Because of the kind of work that | was able to find and keep over the years | am now disabled
because of the severe damage to my spinal cord and now | am attempting to live on Social
Security Disability, | am not telling you this because | want you to feel sorry for me but as an
illustration that because of the mental anguish of abuse that | underwent | wasn’t able to
receive a degree that would have provided for my family and myself the way that | wanted. |
basically ended up destroying my body because | wasn’t able to get a degree and do
something that wasn’t going to hurt me and able to provide and use my mind to provide for my
family rather than ruin my back and my body.

| have spent a lot of time and money both out of pocket and through insurance getting
professional help for depression and the other issues that go along with abuse. However
because of the tumultuous work experiences that has been my reality the ability for
continuous professional help to work through the experiences | had as a survivor of sexual
abuse has not been consistent or regular.

Please don’t let the BSA get away with letting me or any other abuse victim be punished
further by letting them get away with letting other boys be harmed like | have been. The BSA in
my opinion, under its current leadership and in its current form can not be allowed continue to
exist and allow other young men and boys to be abused in the manner that | was and all the
other survivors of abuse at the hands of leaders that the BSA knew were abusers. My feelings
about the BSA are hard for me because | believe that the original Founder of Scouting Lord
Robert Baden-Powell is rolling over in his grave knowing what has happened to the
organization of which he was associated and was the original creator.

Respectfully and Sincerely,

 
